Citation Nr: 0030081	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-15 557	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
November 1945.  His claim comes before the Board of Veterans' 
Appeals (Board or BVA) on appeal from a May 1999 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, denied the veteran's 
claim to reopen a previously denied claim of entitlement to 
service connection for pulmonary tuberculosis.

The Board notes that, in his June 1999 Substantive Appeal, 
the veteran requested a "BVA hearing at a local VA office 
before a member of the BVA."  In February 2000, the RO 
notified the veteran that a BVA video hearing had been 
scheduled for March 15, 2000, and that if he wished to accept 
this type of hearing and waive his right to an in-person 
hearing, he should so indicate on the attached form.  The 
veteran returned the attached form, which indicated that he 
would be attending the video hearing instead of an "in-
person" hearing, to the RO in February 2000.  On the 
scheduled date of the hearing, however, the veteran did not 
attend.  Inasmuch as a timely request for postponement of the 
hearing was not received and granted, the hearing request is 
considered withdrawn and the case is deemed ready for review 
by the Board.  See 38 C.F.R. § 20.704(d) (2000).



FINDINGS OF FACT

1.  An unappealed rating decision dated in October 1953 
denied entitlement to service connection for pulmonary 
tuberculosis.

2.  The evidence associated with the claims file subsequent 
to the RO's October 1953 decision does not bear directly and 
substantially upon the specific matter under consideration, 
and although it is neither cumulative nor redundant, by 
itself and in connection with evidence previously assembled, 
it is not so significant that it must be considered to decide 
fairly the merits of the claim.



CONCLUSIONS OF LAW

1.  The October 1953 rating decision, in which the RO denied 
entitlement to service connection for pulmonary tuberculosis, 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
20.302, 20.1103 (2000).

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
pulmonary tuberculosis.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
pulmonary tuberculosis.  The RO denied the veteran service 
connection for pulmonary tuberculosis in October 1953.  The 
RO based its denial on the finding that pulmonary 
tuberculosis was not incurred or aggravated in service or 
during the presumptive period.  In denying the veteran's 
claim, the RO considered: (1) the veteran's service medical 
records; (2) a July 1953 letter from an assistant medical 
supervisor at City Hospital; and (3) a September 1953 VA 
physician's interpretation of December 1942 and November 1945 
chest x-rays.  Collectively, this evidence shows that the 
veteran was not treated for or diagnosed with any pulmonary 
disorder in service, underwent x-rays on entrance into and 
separation from service, both of which were negative, and was 
diagnosed with pneumonia in May 1953, approximately eight 
years after service.  

The Board notified the veteran of its October 1953 decision 
and advised him of his appellate rights by letter dated the 
same month.  The law that the veteran had one year from the 
date of mailing of notice of the result of an RO's decision 
in order to initiate an appeal of the determination.  The 
veteran in this case did not file an appeal with the RO's 
October 1953 decision; therefore, the decision is final.

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  See Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  "New and material evidence" is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  See 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

In 1999, the United States Court of Appeals for Veterans 
Claims (Court) developed an analysis to be applied when a 
claim to reopen is presented.  Elkins v. West, 12 Vet. App. 
209, 218-19 (1999) (en banc).  According to the Court, the 
first step is to determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  If he or she has done so, the 
adjudicator must reopen the disallowed claim and determine 
whether the claim is well grounded pursuant to 38 U.S.C.A. § 
5107(a).  Id.  If the claim is found to be not well grounded, 
the adjudication process must halt, despite reopening, 
because a claim that is not well grounded cannot be allowed.  
See Winters v. West, 12 Vet. App. 203, 206-207 (1999) (en 
banc) (discussing the three-step analysis set forth in 
Elkins) overruled on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375, 1378 (Fed. Cir. 2000).  If the claim is found 
to be well grounded, the VA must ensure that the duty to 
assist has been fulfilled before proceeding to the third 
step, which requires an adjudication of the merits of the 
claim.  Id.  New evidence submitted to reopen a claim will be 
presumed credible solely for the purpose of determining 
whether the claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Recently, a bill was passed that eliminates the need for a 
claimant to submit a well-grounded claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No 106-475, 114 
Stat.2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. 
§§ 5100-5107).  This bill effectively alters the manner in 
which a new and material evidence claim should be analyzed.  
Now, after it is determined that new and material evidence 
has been submitted and the Board reopens the claim, the Board 
need not determine whether the claim is well grounded.  
Rather, it should proceed to the third step noted above and 
determine whether the duty to assist has been fulfilled, and 
if so, decide the merits of the claim.   

In this case, the pertinent evidence that has been associated 
with the veteran's claim since the RO's October 1953 decision 
includes: (1) films of chest x-rays conducted in service; (2) 
September 1953 and October 1953 VA hospitalization records 
and laboratory findings; (3) a January 1954 VA physician's 
interpretation of October 1951, May 1953, June 1953, July 
1953, August 1953 and September 1953 chest 
x-rays; (4) a January 1954 VA hospital summary; (5) a May 
1954 final VA hospital summary; (6) VA examination and x-ray 
reports dated September 1954, October 1954, December 1954 and 
May 1956; (7) a June 1959 private x-ray report; 
(8) statements of the veteran and his representative received 
in December 1998, February 1999, May 1999, June 1999, January 
2000 and May 2000; (9) VA outpatient treatment records dated 
December 1998; and (10) the veteran's hearing testimony 
presented in October 1999.

With the exception of the in-service chest x-ray films, the 
interpretation of which were of record and considered when 
the veteran's claim was last denied, the evidence submitted 
since October 1953 is neither cumulative nor redundant of 
evidence previously submitted to agency decisionmakers.  
Therefore, the Board finds that it is new.  

The Board does not, however, find that the evidence is 
material.  It does not bear directly and substantially upon 
the specific matter under consideration, and by itself and in 
connection with evidence previously assembled, it is not so 
significant that it must be considered to decide fairly the 
merits of the claim.  The new medical evidence merely 
establishes that the veteran had tuberculosis in 1953, a 
condition which, by 1956, had become inactive, and that he 
currently has other health problems unrelated to tuberculosis 
for which he is receiving medical treatment.  

The statements and testimony of the veteran and his 
representative reflect a belief that the veteran currently 
has a pulmonary disorder that was incurred in service.  The 
law provides that, with respect to questions involving 
medical causation, credible medical evidence is required.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In this 
case, as the veteran is not trained in medicine, his 
assertion that he has a pulmonary disorder that manifested in 
service as a spot on the lungs is insufficient to establish a 
medical nexus, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
offer medical opinions), or to provide a basis for reopening 
the previously disallowed claim.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995) (holding that where resolution of an 
issue turns on a medical matter, lay evidence, even if 
considered "new," may not serve as a predicate to reopen a 
previously denied claim).

Based on the foregoing, the Board concludes that no new and 
material evidence has been presented to reopen the previously 
denied claim of entitlement to service connection for 
pulmonary tuberculosis, and that therefore, the RO's October 
1953 decision remains final.  The benefit sought on appeal 
must therefore be denied.  

The Board is not aware of the existence of any additional 
evidence that might support the veteran's claim; thus, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a) 
(West 1991).  That notwithstanding, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to reopen his October 1953 claim and to 
explain why his current attempt to reopen the claim fails.  




ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for pulmonary 
tuberculosis is denied.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

